                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCKDTVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                          NO. 5:20-CR-002-01-H

ALYSSA BRYAN (1),
   Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TIIE I,JMTED STATES MAGISTRATE JUDGE
                          CONCERNING PLEA OF GI]ILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magisuate Judge, and no objections thereto

having been filed within fourteen (14) days of serrrice in accordance with 28 U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       so oRDERED. -)

       DatedMarch     l/.rorr.

                                           J       WE    Y      RIX
                                               ITED STATES DISTRICT JUDGE
